United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-3798
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
Leticia Maria Caballero,                 * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: December 7, 2007
                                 Filed: December 13, 2007
                                  ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       Leticia Caballero appeals the sentence the district court1 imposed following her
guilty plea to conspiring to distribute 500 grams or more of methamphetamine mixture
in violation of 21 U.S.C. § 846, and to possessing with intent to distribute 500 grams
or more of methamphetamine mixture in violation of 21 U.S.C. § 841(a)(1). Caballero
was sentenced to serve two concurrent terms of 120 months in prison (the statutory
mandatory minimum) and 5 years of supervised release. Caballero’s counsel has



      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
moved to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that Caballero’s sentence is unreasonable.

       Caballero’s sentence is not unreasonable because in these circumstances the
district court did not have discretion to impose a sentence below the mandatory
minimum sentence. See United States v. Gregg, 451 F.3d 930, 937 (8th Cir. 2006)
(rejecting argument that district court had discretion to impose non-Guidelines
sentence when portion of sentence is result of mandatory minimum sentence;
“Booker2 does not relate to statutorily-imposed sentences”); United States v. Chacon,
330 F.3d 1065, 1066 (8th Cir. 2003) (only authority for district court to depart from
statutory minimum sentence is found in 18 U.S.C. § 3553(e) and (f), which apply only
when government makes motion for substantial assistance or defendant qualifies for
safety-valve relief).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we grant counsel leave to
withdraw, and the judgment is affirmed.
                      ______________________________




      2
       United States v. Booker, 543 U.S. 220 (2005).

                                         -2-